GOODE, J.
(after stating the facts). — We remember no case we have been called on to review more devoid of merit than this one. Not a vestige of evidence was introduced which conduced to show defendant was answerable to plaintiff in damages. The former had notified Mrs. Feldman’s executors he claimed twenty-five per cent of the legacy left plaintiff, and this he had a perfect right to do after the award of the arbitrators. Yet the court left it to the jury to say whether or not he knew he had no claim, acted from a dishonest motive, with the intention to defraud plaintiff, and thereby subjected the latter to a loss on account of the executors being intimidated and refusing to pay the legacy in full. We perceive no case for damages on any theory. The court below ignored the counterclaim based on the award, did not submit it to the jury, and the latter made no finding on it. This alone would be fatal to the judgment on appeal. [Winkleman v. Maddox, 119 Mo. App. 658.]
We do not intend to pass on the validity or conclusiveness of the award, because this matter has not been briefed. The articles of submission, the proceedings by the arbitrators and their award, appear to be in due and statutory form. Ia the light of the record before us and far as we are advised, we see no reason why the award could not be enforced, but as to this we decide nothing. What we decide is that plaintiff established no case and the judgment in his favor will be reversed and the cause remanded.
All concur.